NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



PATRICK MALONEY,                   )
                                   )
       Appellant,                  )
                                   )
v.                                 )                 Case No. 2D17-3056
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Paul D. Sullivan of Levine & Sullivan, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.